Citation Nr: 0008700	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 13, 1990 
for a 10 percent disability evaluation for photosensitivity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  The Board 
in May 1997 remanded the case to honor the veteran's request 
for a Board hearing at the RO.  A transcript of the October 
1999 Board hearing is of record.


FINDINGS OF FACT

1.  In January 1976 the Board affirmed an RO denial of a 
compensable rating for photosensitivity which had been rated 
noncompensable in 1971 and 1974 by the RO.

2.  The veteran did not appeal a July 1982 RO rating decision 
that continued a noncompensable disability evaluation.

3.  The veteran's claim for increase received at the RO in 
September 1990 was supported by evidence showing an 
ascertainable increase in the photosensitivity disability 
from VA hospitalization that began on August 13, 1990.

4.  The veteran did not appeal a December 1991 rating 
decision wherein the RO denied an effective date earlier than 
August 13, 1990 for the 10 percent disability evaluation for 
photosensitivity.


CONCLUSION OF LAW

The criteria for an effective date prior to August 13, 1990 
for a 10 percent disability evaluation for photosensitivity 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105, 
3.400(o)(1), (2), 20.101, 20.302, 20.1103, 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In summary, the pertinent facts show that the RO in 1971 
granted service connection for photosensitivity of 
undetermined etiology, effective the day following the 
veteran's separation from service in November 1970.  He filed 
a claim for increase and he did not appeal the RO 
determination in June 1971 that affirmed the noncompensable 
evaluation that was assigned by analogy to Diagnostic Code 
7806 criteria.  The RO denial of his claim for increase in 
1974 was affirmed by the Board in 1976.  He did not appeal a 
RO rating decision in 1982 that continued the noncompensable 
rating.

The veteran's claim for increase received at the RO in 
September 1990 was supported with VA and private medical 
treatment records showing treatment, collectively, from 1989 
for various disorders.  VA medical records included a report 
of hospitalization that began on August 13, 1990.  The RO in 
September 1991 granted a 10 percent rating for 
photosensitivity from August 13, 1990.  The rating board 
decided that the veteran's current allergy problems were felt 
to be secondary to the service-connected photosensitivity.  

The veteran was notified of the determination.  In November 
1991 he filed a notice of disagreement with the effective 
date seeking to have the increased rating assigned from the 
date of his first claim.  

The RO in December 1991 denied an earlier effective date 
noting treatment for the service-connected disability during 
VA hospitalization that began in August 1980, but no record 
earlier that could be considered as an informal claim.  The 
RO provided notice of the determination in a letter dated in 
late December 1991 sent to the veteran at his address of 
record.  The record shows that he corresponded with VA 
throughout 1992 and thereafter on other benefit matters. 

The next communication from the veteran that mentioned 
photosensitivity in the context of an effective date issue 
was a substantive appeal form received at a VA medical center 
in late August 1994 and date stamped as having been received 
at the RO in mid September 1994.  The RO in December 1994 
advised him by letter mailed to his address of record that 
the correspondence, referred to in the letter as a notice of 
disagreement, was not timely filed.  He was advised to 
contact the RO or his representative if he had any questions 
about the letter.  Duplicate service medical records that 
mention photosensitivity dermatitis of undetermined etiology 
were received at the Board in May 1996.   

The Board in the 1997 remand asked the RO to have the veteran 
clarify his intentions regarding the effective date matter, 
although at the time it was not a part of the appeal.  He 
advised the RO in May 1997 that he wished to pursue the issue 
of an earlier effective date for the grant of service 
connection for photosensitivity, which is how the issue was 
characterized by the Board remand.  The veteran in August 
1997 argued, in essence, that he had been treated for the 
disability since service, and specifically at VA and 
privately earlier than the August 1990 effective date.

Other evidence added to the record included a statement of 
private medical treatment since 1974 for allergic type 
symptoms and a record of VA treatment beginning in 1992.  

At the October 1999 travel Board hearing before the 
undersigned, the veteran's testimony clarified that he was 
seeking a compensable rating from the initial grant of 
service connection (Transcript at 6).


Criteria

Initially, the Board notes that the veteran did not appeal 
the 1971 or subsequent rating decisions through 1982 that 
addressed the disability evaluation for photosensitivity, or 
the December 1991 decision regarding the effective date for 
increase, and the decisions are final.  38 U.S.C. § 7105(c); 
38 C.F.R. § 3.105(a) (1998); earlier versions of the law and 
regulation are essentially in accord).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.

Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision (as 
the term ``party'' is defined in Rule 1401(b) (Sec. 
20.1401(b) of this part) in accordance with Rule 1404 (Sec. 
20.1404 of this part).  38 C.F.R. § 20.1400.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except etermination to him or her. Otherwise, 
that determination will 
become final. The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).
The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.
The rating schedule provides a 50 percent rating for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  A 30 percent rating is provided for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating is provided for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 0 percent rating is 
provided for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  Diagnostic Code 7806. 

The rating schedule provides that Leishmaniasis, americana 
(mucocutaneous, espundia), Leishmaniasis, old world 
(cutaneous, oriental sore), Lupus erythematosus, discoid, 
Pinta, Tuberculosis luposa (lupus vulgaris), Verruga peruana, 
Dermatophytosis, Tinea barbae, Pemphigus, Psoriasis, 
Dermatitis exfoliativa, New growths, malignant, skin, New 
growths, benign, skin are to be rated for eczema unless 
otherwise provided, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Note: The most repugnant conditions may be submitted for 
Central Office rating with several unretouched photographs. 
Total disability ratings may be assigned without reference to 
the Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  



Ascertainable (to ascertain) means "to find out definitely; 
learn with certainty or assurance; determine".  The Random 
House College Dictionary, 78 (Rev. ed. 1982).

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  

If an appeal is not filed by a person listed in paragraph (a) 
of this section, and the claimant is rated incompetent by the 
Department of Veterans Affairs or has a physical, mental, or 
legal disability which prevents the filing of an appeal on 
his or her own behalf, a Notice of Disagreement and a 
Substantive Appeal may be filed by a fiduciary appointed to 
manage the claimant's affairs by the Department of Veterans 
Affairs or a court, or by a person acting as next friend if 
the appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200.

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue.  This includes questions relating to the timely filing 
and adequacy of the Notice of Disagreement and the 
Substantive Appeal.  Subject to review by courts of competent 
jurisdiction, only the Board of Veterans' Appeals will make 
final decisions with respect to its jurisdiction.  38 C.F.R. 
§ 20.101.


Analysis

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (1999) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The Board has reviewed the arguments in this claim in favor 
of an earlier effective date for a 10 percent evaluation for 
photosensitivity.  Basically the theory underlying the 
claimed retroactive entitlement relies upon the argument that 
treatment had been provided all along for manifestations 
compensable under the selected rating scheme.  As a result of 
previous RO and Board decisions in this case regarding the 
disability rating, the claim for an earlier effective date is 
limited by the constraints of clear and unmistakable error 
(CUE) analysis.  

Unappealed rating decisions on several occasions prior to 
1990 are final.  More recently the 1991 decision wherein the 
RO denied an earlier effective date for the 10 percent 
evaluation became final in the absence of a timely filed 
notice of disagreement.  The RO brought the issue of 
timeliness of filing of the notice of disagreement to the 
veteran's attention, but as with other pertinent actions in 
this claim it was not pursued.  Further, the decision in 1976 
wherein the Board affirmed a noncompensable evaluation is 
also final in the absence of CUE.

The Board will note however that the basis for the August 13, 
1990 effective date is readily apparent from the record.  The 
RO in 1991 concluded that the record did show an 
ascertainable increase in the service connected disability 
earlier than the date of claim, that is it was first 
ascertained during VA hospitalization that began in August 
1990.  Thus in the absence of CUE the Board must find that 
the record does not support an earlier date than selected by 
the RO.  The RO applied 38 C.F.R. § 3.400(o)(2) to establish 
an effective date earlier than the date the claim for 
increase was received.  The RO in 1991 supported a 10 percent 
rating by adding an allergy component as secondary to the 
disability photosensitivity disability under the Diagnostic 
Code 7806 criteria.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (1999), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

As noted previously the only available theory for an earlier 
effective date is CUE.  The Board must observe that the 
veteran has not articulated a claim for an earlier effective 
date for the 10 percent evaluation for photosensitivity based 
upon CUE in either the previously mentioned RO or appellate 
determinations.  The testimony and written argument viewed 
collectively appears to be no more than a disagreement with 
the manner in which evidence was weighed and evaluated.

The Board points out to the veteran that the specific 
elements of a CUE claim are set forth in Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) as a three-pronged test for 
purposes of determining whether such error is present in a 
prior determination.  For purposes of determining whether CUE 
is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  The veteran is 
referred to the recently enacted 38 U.S.C.A. §§ 5109A, 7111 
and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O) 
regarding a claim of such error in a prior Board decision.


ORDER

An effective date earlier than August 13, 1990 for a 10 
percent disability evaluation for photosensitivity is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


